ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 03-174, concluding that the law firm of BOLDEN and COKER, P.C., of PHILADELPHIA, PENNSYLVANIA, should be reprimanded for violating RPC 5.5(a) (unauthorized practice of law), and good cause appearing;
It is ORDERED that the law firm of BOLDEN and COKER, P.C., is hereby reprimanded; and it is further
ORDERED that the law firm of BOLDEN and COKER, P.C., reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.